

Exhibit 10.4
Without Prejudice and Subject to Contract
SEPARATION AGREEMENT
between
BELMOND LTD.
and
BELMOND (UK) LIMITED
and
JOHN MARCY SCOTT III








--------------------------------------------------------------------------------






TABLE OF CONTENTS


1
INTERPRETATION    1

2
TERMINATION AND ARRANGEMENTS PRIOR TO TERMINATION    2

3
UK COMPANY’S OBLIGATIONS    3

4
EMPLOYEE’S OBLIGATIONS    4

5
WAIVER OF CLAIMS    6

6
CONFIDENTIALITY    8

7
SUBJECT TO CONTRACT AND WITHOUT PREJUDICE    9

8
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS    9

9
VARIATION    9

10
COUNTERPARTS    10

11
THIRD PARTY RIGHTS    10

12
GOVERNING LAW AND JURISDICTION    10

SCHEDULE 1
CLAIMS
11

SCHEDULE 2
ADVISER’S CERTIFICATE
14

SCHEDULE 3
RESIGNATION LETTER
15

SCHEDULE 4
REFERENCE
16






i

--------------------------------------------------------------------------------




THIS AGREEMENT is made on 20 September 2015 between the following parties:
(1)
BELMOND LTD., a company registered in Bermuda with its registered office at
Canon’s Court, 22 Victoria Street, Hamilton, HM12 Bermuda (the “Parent
Company”);

(2)
BELMOND (UK) LIMITED incorporated and registered in England and Wales with
registered number 00946687 whose registered office is at 1st Floor, Shackleton
House, 4 Battle Bridge Lane, London SE1 2HP (the “UK Company”); and

(3)
JOHN MARCY SCOTT III of 1 Clifton Hill, St John’s Wood, London NW8 0QE
(the “Employee”).

WHEREAS
(A)
The Employee has been employed since 8 November 2012 as President and Chief
Executive Officer of the UK Company and the Parent Company under a service
agreement dated 8 November 2012 (the “Service Agreement”).

(B)
The Employee’s employment with the UK Company will terminate on the Termination
Date (as defined below).

(C)
The parties are entering into this Agreement to record and implement the terms
on which they have agreed to settle any claims which the Employee has or may
have in connection with his employment or its termination or otherwise against
the UK Company or any Group Company (as defined below) or any of its or their
directors, officers and/or employees whether or not those claims are, or could
be, in the contemplation of the parties at the time of signing this Agreement,
and including, in particular, any statutory complaints which the Employee has
raised or raises in this Agreement.

(D)
The parties intend this Agreement to be an effective waiver of any such claims
and to satisfy the conditions in relation to compromise and/or settlement
agreements in the relevant legislation.

(E)
The Parent Company and UK Company are entering into this Agreement for
themselves and as agents and trustees for all other Group Companies. It is the
parties’ intention that each Group Company and each of their directors, officers
and/or employees should be able to enforce any rights they have under this
Agreement, subject to and in accordance with the Contracts (Rights of Third
Parties) Act 1999.

AGREED TERMS
1
INTERPRETATION

1.1
The definitions in this clause apply in this Agreement.

“Adviser” means Helen Farr of Fox Williams LLP.
“Confidential Information” means information (whether or not recorded in
documentary form or stored on any magnetic or optical disk or memory) relating
to the business, products, affairs, market position, employees and finances of
the UK Company or any Group Company for the time being confidential to the UK
Company or any Group Company and trade secrets including, without limitation,
technical data and know-how relating to the business of the UK Company or any
Group Company or any of its or their business contacts.
“Copies” means copies or records of any Confidential Information in whatever
form (including, without limitation, in written, oral, visual or electronic form
or on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.
“Group Company” means the UK Company, the Parent Company, any company of which
the Company or the Parent Company is a Subsidiary (its holding company) and any
Subsidiaries of the UK Company or the Parent Company or of any such holding
company, and any joint venture in which such a Subsidiary holds at least a 30%
equity interest, and “Group” shall be construed accordingly.




--------------------------------------------------------------------------------




“HMRC” means Her Majesty’s Revenue & Customs and, where relevant, any
predecessor body which carried out part of its functions.
“Pre-Contractual Statement” means any undertaking, promise, assurance,
statement, representation, warranty or understanding (whether in writing or not)
of any person (whether party to this Agreement or not) relating to the
Employee’s employment or its termination under this Agreement other than as
expressly set out in this Agreement or any documents referred to in it.
“Subsidiary” means in relation to a company (a holding company) a subsidiary as
defined in section 1159 of the Companies Act 2006 and a company shall be
treated, for the purposes only of the membership requirement contained in
subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) its nominee and any other company which is a subsidiary (as so
defined) of a company which itself is a subsidiary of such a holding company.
“Termination Date” means 20 September 2015.
1.2
The headings in this Agreement are inserted for convenience only and shall not
affect its construction.

1.3
A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.4
A reference to one gender includes a reference to the other gender.

1.5
The recitals form part of this Agreement and should be taken into account for
the purposes of its construction and interpretation.

1.6
The schedules to this Agreement form part of (and are incorporated into) this
Agreement.

2
TERMINATION AND ARRANGEMENTS PRIOR TO TERMINATION

2.1
Subject to the other provisions of this Agreement, the Employee accepts and
confirms that his employment with the UK Company (and any other Group Companies)
shall terminate with immediate effect on the Termination Date.

2.2
The UK Company shall:

(a)
pay the Employee his salary through the Termination Date in the usual way; and

(b)
provide the contractual benefits as set out in the Service Agreement to the
Employee (namely personal accident insurance, private medical expenses
insurance, life assurance, and permanent health insurance coverage, employer
pension contributions (if applicable) and his Expatriate Allowance (as defined
in the Service Agreement), in the usual way through the Termination Date but
not, for the avoidance of doubt, any bonus payments.

2.3
The Employee confirms that he shall submit his expenses claims (if any) prepared
in the usual way no later than five business days after the Termination Date and
the UK Company shall reimburse the Employee for any such expenses properly
incurred prior to the Termination Date in the usual way.

3
UK COMPANY’S OBLIGATIONS

3.1
Subject to and conditional on the Employee continuing to comply with the terms
of this Agreement, the UK Company shall, on the next available payroll date
following the expiry of the revocation period referred to in clause 5.2,
provided that on such date (i) the UK Company is in receipt of a copy of this
Agreement signed by the Employee (provided that the Employee has not revoked
this Agreement during the seven day revocation period) and (ii) the UK Company
is in receipt of a copy of a signed letter from the Adviser in the form set out
in Schedule 2 in respect of this Agreement (the “Adviser’s Certificate”), pay to
the Employee, as compensation for the loss of his


2

--------------------------------------------------------------------------------




employment and loss of office, the sum of US$2,791,650 (to be converted by the
UK Company into (and paid in) Pounds Sterling) (the “Termination Payment”) less
any amount to be deducted by the UK Company pursuant to clause 3.2 (and less
such deductions for tax, employee’s national insurance contributions and other
withholdings as the UK Company is required to make).
3.2
With respect to the deferred share award that was granted to the Employee
pursuant to clause 6 of the Service Agreement and the Orient-Express Hotels’
2009 Share Award and Incentive Plan (the “LTIP”) and set forth in the notice of
deferred share award to the Employee dated 8 November 2012 (the “Award”),
110,000 unvested shares under the Award shall accelerate and become vested as of
the Termination Date and paid in accordance with the section entitled ‘Payment’
in the Award, subject to and in accordance with the LTIP rules and the terms of
the Award. For the avoidance of doubt, (i) the UK Company may deduct from the
Termination Payment a sum equal to the amount of withholdings for applicable
taxes and social security contributions (including national insurance
contributions) required to be made in connection with the vesting of these
110,000 shares and (ii) all other outstanding unvested equity awards under the
LTIP that are held by Employee as of the Termination Date shall be forfeited.

3.3
The deductions for tax and other statutory deductions to be made from the
payment at clause 3.1 by the UK Company and/or any relevant Group Company shall
be made as legally required under United Kingdom tax laws. The Employee hereby
agrees to be responsible for the payment of any tax, national insurance
contributions and other statutory deductions as required by the law of other
jurisdictions in respect of all and any part of the payment referred to in
clause 3.1 and to indemnify each and every Group Company (and to keep each and
every Group Company indemnified on a continuing basis) against all liabilities
to taxation, employee’s national insurance contributions and/or statutory
deductions including any interest, fines, penalties, surcharges, costs and
expenses (the “Excess Tax”) which they may incur under the law of any or all
such other jurisdictions in respect of all and any part of the payment referred
to in clause 3.1.

3.4
Before making any further payment of tax, Excess Tax or other statutory
deductions in relation to payment referred to in clause 3.1, the UK Company will
inform the Employee as soon as reasonably possible of the body claiming that the
payment is due, provide the Employee with all documentation relating to the
claim as soon as is reasonably practicable and consult with the Employee
regarding any response to such claim.

3.5
The UK Company shall reimburse any expenses incurred by the Employee as a
consequence of complying with his obligations under clause 4.7, provided that
such expenses are approved in advance by the UK Company and provided that the
Employee provides such evidence of such expenses as the UK Company may
reasonably require.

3.6
Subject to and conditional on the Employee continuing to comply with the terms
of this Agreement, the UK Company shall offer to the Employee, for the period of
six months following the Termination Date, the best available commercial rate
for accommodation at the following Group hotels: The Belmond Mount Nelson Hotel,
Cape Town, South Africa; the three Belmond safari camps in the Okavango Delta,
Chobe National Park, and Moremi Reserve, in each case in Botswana; and Reid’s
Palace, Madeira.

3.7
The UK Company shall pay:

(a)
50 per cent. of the Employee’s reasonable US legal fees incurred by the Employee
in obtaining advice regarding the termination of the Employee’s employment with
the Group, including (without limitation) on the terms of this Agreement,
following receipt by the UK Company of an invoice from Gardere Wynne Sewell LLP,
such invoice to be addressed to the Employee but marked payable by the UK
Company and sent to the UK Company ℅ Ivor Gwilliams, Esq, Weil, Gotshal &
Manges, 110 Fetter Lane, London EC4A 1AY; and

(b)
50 per cent of the Employee’s reasonable UK legal fees plus VAT incurred by the
Employee in obtaining advice regarding the termination of the Employee’s
employment with the Group, including (without limitation) on the terms of this
Agreement, following receipt by the UK Company of an invoice from the Employee’s
Adviser, such invoice to be addressed to the Employee but marked payable by the
UK Company and sent to the UK Company ℅ Ivor Gwilliams, Esq, Weil, Gotshal &
Manges, 110 Fetter Lane, London EC4A 1AY.


3

--------------------------------------------------------------------------------




4
EMPLOYEE’S OBLIGATIONS

4.1
The Employee acknowledges that, notwithstanding the termination of his
employment with the UK Company on the Termination Date, clause 17 (concerning
intellectual property), clause 21 (concerning restraint on activities and
confidentiality) and clause 22 (concerning post-termination covenants), in each
case of the Service Agreement, shall continue to apply after the Termination
Date, save that in consideration for the waiver at clause 5 of this Agreement
the UK Company agrees for itself and for each Group Company that it will no
longer have any, and will not enforce or attempt to enforce any, rights against
the Employee in relation to the non-compete at clause 22.2(d) of the Service
Agreement after the Termination Date.

4.2
The Employee warrants and represents that on the Termination Date he shall
return to the UK Company:

(a)
all Confidential Information and Copies;

(b)
all property belonging to the UK Company and/or any Group Company including (but
not limited to) any computer, laptop, tablet, mobile phone, security pass, keys,
credit cards (subject to clause 4.3); and

(c)
all documents and copies (whether written, printed, electronic, recorded or
otherwise and wherever located) made, complied or acquired by him during his
employment with the UK Company or relating to the business or affairs of the UK
Company any Group Company or their business contracts in the Employee’s
possession or under his control save that the Employee shall be entitled to
retain any personal papers, documents and records relating to the terms of the
Employee’s employment with the UK Company, including the Employee’s annual basic
salary and other benefits and any rights of the Employee to participate in, and
the terms and conditions of, any annual bonus or other incentive scheme,
including the LTIP or share option scheme, and any similar such papers,
documents and records that relate to the Employee’s employment with the UK
Company.

4.3
The Employee warrants and represents that he has returned, or will as soon as
reasonably practicable and in any event by Friday 25 September 2015 return, the
laptop computer, iPad and iPhone belonging to the Group that he has been using
and any other electronic device belonging to the Group in his possession or
control (the “Group Devices”) to the UK Company (by leaving the Group Devices in
his office at the Group’s London offices). The UK Company shall (or shall
procure that) all Group information stored on the Group Devices (and any
software licensed to the Group on such Group Devices) shall be removed from such
Group Devices, as soon as reasonably practicable, following which the UK Company
will return to the Employee (at an address in the UK or the United States to be
notified by the Employee to the UK Company) the laptop computer, iPad and iPhone
and transfer the ownership of such items to the Employee. The UK Company will
aim to avoid damaging or deleting any personal information belonging to the
Employee stored on the Group Devices provided, however, that the UK Company
shall not be liable for any such damage or deletion caused inadvertently by the
UK Company. The Employee warrants and represents that there is no other
information belonging to the Group stored on any other device in his possession
or control other than the Group Devices. If the Employee discovers subsequently
that he has further information belonging to the Group stored on any other
device in his possession or control, he shall as soon as practicable notify the
UK Company of the same and make arrangements with the UK Company for such
information to be irretrievably deleted from such devices and/or transferred to
the UK Company under the direction of the UK Company.

4.4
The Employee shall, if requested to do so by the UK Company, provide a signed
statement that he has complied fully with his obligations under clauses 4.2 and
4.3.

4.5
The Employee:

(a)
shall (if he has not already done so) on the date of this Agreement but with
effect from the Termination Date resign from any office of any Group Company
including his positions as the President and Chief Executive Officer and
Director for each of the Parent Company and the UK Company by executing and
delivering to the UK Company a resignation letter in the form (or substantially
in the form) of the resignation letter attached at Schedule 3 of this Agreement
and undertakes that if it transpires that, for any reason, he has not resigned
from such office with effect from the Termination Date, he shall resign from all
and any


4

--------------------------------------------------------------------------------




such office and shall execute such other documents and/or instruments and do any
such thing as the UK Company may reasonably require to give effect to this
clause 4.5; and
(b)
irrevocably appoints the UK Company to be his attorney in his name and on his
behalf to sign, execute or do any such instrument or thing and generally to use
his name in order to give the UK Company (or its nominee) the full benefit of
the provisions of clause 4.5(a).

4.6
The Employee warrants and represents to the UK Company that so far as he is
aware:

(c)
he has not at any time done or failed to do anything which amounts or amounted
to; and

(d)
there are no circumstances of which he is aware or ought reasonably to be aware
which amount to,

a repudiatory breach of any express or implied term of his employment which
would (or would have) entitled the UK Company to terminate his employment
without notice or payment in lieu of notice.
4.7
Subject to the provisions of clause 3.5, the Employee agrees to make himself
reasonably available to, and to cooperate with, the Group or its advisers in any
internal investigation or administrative, regulatory, judicial or quasi-judicial
proceedings at any time up to and after the Termination Date. The Employee
acknowledges that this could involve, but is not limited to, responding to or
defending any regulatory or legal process, providing information in relation to
any such process, preparing witness statements and giving evidence in person on
behalf of the Group.

4.8
The Employee acknowledges that, save as provided in this Agreement and without
prejudice to the Employee’s rights referred to in clause 3.2, he is not entitled
to any compensation for the loss of any rights or benefits under any share,
share option, bonus, long-term incentive plan or other profit sharing scheme
operated by the UK Company or any Group Company in which he may have
participated.

4.9
The Employee will not submit any grievances to the UK Company in relation to his
employment or its termination or otherwise and the Employee confirms that he has
not and will not make a data subject access request to the UK Company and/or any
Group Company and/or any of its or their directors, officers and/or employees
and that he has not and will not make any claims or complaints about the UK
Company and/or any Group Company and/or any of its or their directors, officers
and/or employees under the Data Protection Act 1998. The Employee further
relinquishes and agrees not to pursue either any grievance which may have been
raised by him and/or any subject access request outstanding as at the date of
this Agreement and/or any claims or complaints about the UK Company and/or any
Group Company and/or any of its or their directors, officers and/or employees
and that all such grievances and/or requests and/or claims or complaints shall
be deemed to have been withdrawn by the Employee as at the date of this
Agreement.

4.10
The Employee shall provide such assistance as is reasonably required by the UK
Company and any Group Company in relation to the business of the Group in order
to effect an orderly transition of the Employee’s responsibilities to the
Group’s new President and Chief Executive Officer.

5
WAIVER OF CLAIMS

5.1
The Employee agrees that the terms of this Agreement are offered by the UK
Company without any admission of liability on the part of the UK Company and are
in full and final settlement of all and any claims or rights of action that the
Employee has or may have against the UK Company or any Group Company or any of
its or their directors, officers and/or employees arising out of his employment
with the UK Company, his directorships with any Group Company or its or their
termination or otherwise, whether under common law, contract, statute or
otherwise, whether such claims are, or could be, known to the parties or in
their contemplation at the date of this Agreement in any jurisdiction and
including but not limited to the claims specified in Part A of Schedule 1 and
Part B of Schedule 1 (each of which are hereby intimated and waived) but
excluding:

(d)
any personal injury claims of which the Employee is not aware at the date of
this Agreement and could not reasonably be expected to be aware;


5

--------------------------------------------------------------------------------




(e)
any claim in respect of accrued pension rights; and

(f)
any claim for payments and/or benefits due to him under this Agreement and/or to
enforce the terms of this Agreement including (but not limited to) the
Employee’s rights relating to the rights referred to at clause 3.2.

5.2
The Employee also specifically acknowledges that he is knowingly and voluntarily
waiving and releasing any rights or claims that he has or may have under the Age
Discrimination In Employment Act of 1967, 29 U.S.C. §§621-634, as amended
(“ADEA”). In accordance with the ADEA, the UK Company specifically advises the
Employee that, and the Employee acknowledges that he has been advised in writing
that: (1) his waiver and release under this clause do not apply to any rights or
claims that may arise on or after the date the Employee signs this Agreement,
(2) he has had the opportunity to consult with any attorney or other advisor of
his choice before signing this Agreement, and is hereby advised to do so if he
so chooses, (3) he has twenty-one (21) days to consider this Agreement (although
he may execute this Agreement earlier), (4) he has seven (7) days after signing
this Agreement to revoke this Agreement, and (5) this Agreement shall not be
effective until the date upon which the revocation period has expired without
the Employee having revoked, which shall be the eighth day after the Employee
executes this Agreement. The Employee acknowledges that any revocation of this
Agreement must be received by the UK Company within the seven day revocation
period.

5.3
The Employee warrants that:

(a)
before entering into this Agreement he received independent advice from the
Adviser as to the terms and effect of this Agreement under the laws of England
and Wales (excluding clause 5.2 and paragraph 43 of Schedule 1) and, in
particular, on its effect on his ability to pursue any complaint under the laws
of England and Wales before an employment tribunal or other court in England and
Wales;

(b)
the Adviser has confirmed to the Employee that she is a solicitor of the Senior
Courts of England and Wales who holds a current practising certificate and that
her firm has a policy of insurance or an indemnity provided for members of a
profession or professional body in force covering the risk of a claim by the
Employee in respect of any loss arising in consequence of her advice regarding
the laws of England and Wales;

(c)
the Adviser shall sign and deliver to the UK Company the Adviser’s Certificate;

(d)
before receiving the advice he disclosed to the Adviser all facts or
circumstances of which he was aware that may give rise to a claim against the UK
Company or any Group Company or any of its or their directors, officers and/or
employees and that he is not aware of any other facts or circumstances that may
give rise to any claim against the UK Company or any Group Company or any of its
or their officers and/or employees other than those claims specified in
clauses 5.1 and 5.2 and Schedule 1;

(e)
the only claims that he has or may have against the UK Company or any Group
Company or any of its or their directors, officers and/or employees (whether at
the time of entering into this Agreement or in the future) relating to his
employment with the UK Company or its termination are specified in clauses 5.1
and 5.2 and Schedule 1; and

(f)
he is not aware of any personal injury claim or claim in respect of accrued
pension rights that he has or may have against the UK Company or any Group
Company.

The Employee acknowledges that the UK Company acted in reliance on these
warranties when entering into this Agreement.
5.4
The Employee acknowledges that the conditions relating to compromise agreements
and/or settlement agreements contained in section 77(4A) of the Sex
Discrimination Act 1975 (in relation to claims under that Act and the Equal Pay
Act 1970), section 147(3) of the Equality Act 2010, section 72(4A) of the Race
Relations Act 1976, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, paragraph 2 of schedule 3A of the Disability
Discrimination Act 1995, section 203(3) of the Employment Rights Act 1996,
Regulations 35(2) and 35(3) of the Working Time Regulations 1998, paragraph 2(2)
of schedule 4 of the Employment Equality (Religion or Belief) Regulations 2003,
paragraph 2(2) of schedule 4 of the Employment Equality (Sexual Orientation)
Regulations 2003,


6

--------------------------------------------------------------------------------




paragraph 12 of the schedule to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006,
section 49(4) National Minimum Wage Act 1998, section 14 Employment Relations
Act 1999; Regulation 9 of the Part Time Workers (Prevention of Less Favourable
Treatment) Regulations 2000, Regulation 10 of the Fixed-Term Employees
(Prevention of Less Favourable Treatment) Regulations 2002, Regulation 40(4) of
the Information and Consultation of Employees Regulations 2004, Regulation 18 of
the Transfer of Undertakings (Protection of Employment) Regulations 2006, and
paragraph 2(2) of schedule 5 of the Employment Equality (Age) Regulations 2006
have been satisfied and that the conditions set out in paragraphs 147(3)(c) and
147(3)(d) of the Equality Act 2010 are met.
5.5
The waivers in clauses 5.1 and 5.2 shall have effect irrespective of whether or
not, at the date of this Agreement, the Employee is or could be aware of such
claims or have such claims in his express contemplation (including such claims
of which the Employee becomes aware after the date of this Agreement in whole or
in part as a result of new legislation or the development of common law or
equity).

5.6
The Employee agrees that, except for the payments referred to in clauses 2.2,
2.3 and  3.1 and subject always to his rights in relation to the Employee’s
rights at clause 3.2, the Employee shall not be eligible for any further payment
and/or benefit from the UK Company or from any Group Company relating to his
employment or its termination or otherwise and without limitation to the
generality of the foregoing, he expressly waives any right or claim that he has
or may have to payment of bonuses, any benefit or award programme or grant of
equity interest, or to any other benefit, payment or award he may have received
where his employment not to terminate on the Termination Date.

5.7
Following the Termination Date, the Employee will continue to be entitled to the
benefit of the provisions of the Indemnification Agreement between the Parent
Company (then known as Orient-Express Hotels Ltd.) and the Employee dated
8 November 2012, subject to and in accordance with its terms.

5.8
The UK Company confirms that (to the fullest extent permitted by applicable law)
the terms of this Agreement are in full and final settlement of all and any
claims or rights of action that the UK Company or the Parent Company, or (to the
extent controlled by the UK Company or the Parent Company and to the extent
feasible) any of the Group Companies, have against the Employee arising out of
his employment with the UK Company and/or his directorships and/or officer
positions with any Group Company to the extent only that they arise from or
relate to facts known to the UK Company or the Parent Company as at the date of
this Agreement, whether under common law, contract, statute or otherwise, but
excluding any claim arising out of or in relation to the Employee’s wilful
misconduct, gross negligence and/or fraud and/or any other act or omission
amounting to gross misconduct that would (if known to the UK Company at the
relevant time) have entitled the UK Company to summarily dismiss the Employee
from his employment with the UK Company.

6
CONFIDENTIALITY

6.1
The Employee acknowledges that, as a result of his employment, he has had (and
shall, from the date of this Agreement until the Termination Date, continue to
have) access to Confidential Information. Without prejudice to his common law
duties and any other contractual duties and in consideration of the
non-financial obligations of the UK Company set out in this Agreement, the
Employee shall not (except as authorised or required by law or as authorised by
the UK Company) at any time after the Termination Date:

(a)
use any Confidential Information; or

(b)
make or use any Copies; or

(c)
disclose any Confidential Information to any person, company or other
organisation whatsoever,

provided that the restriction in this clause 6.1 shall not apply to any
Confidential Information which is in the public domain other than through the
Employee’s unauthorised disclosure; any disclosure or use of information which
was known to, or in the possession of, the Employee prior to his receipt of such
information of the UK Company or any Group Company whenever so received; any
disclosure or use of information which has been conceived or generated by the
Employee independently of any information or materials received or required by
the Employee from the UK

7

--------------------------------------------------------------------------------




Company or any Group Company; any disclosure or use authorised in writing by the
board of directors of the Parent Company or required by applicable US securities
law or regulations, by any stock exchange rules, by any other applicable laws or
regulations, including, without limitation, to any disclosure required for
patent purposes, or by order or subpoena or any government or regulatory
authority or court; provided that (with respect to the last type of permitted
disclosure) the Employee promptly notifies the UK Company when any such
disclosure requirement arises to enable the UK Company (at its expense) to take
such action as it deems necessary, including, without limitation, to seek an
appropriate protective order and/or make known to the appropriate governmental
or regulatory authority or court the proprietary nature of the Confidential
Information and make any applicable claim of confidentiality with respect to
hereto. For the avoidance of doubt, nothing in this Agreement, including but not
limited to this clause 6, prohibits the Employee from providing truthful
information to any governmental agency or entity (including, but not limited to,
the Equal Opportunity Commission, the National Labor Relations Board, the United
States Congress, or any agency Inspector General) or court or arbitrator,
testifying truthfully under oath, as required by law, or making other
disclosures that are protected under the whistleblower provisions of United
States federal, state or local law or regulation. The restriction in this clause
6 shall not apply so as to prevent the Employee from using his own personal
skill, experience and knowledge in any business in which he may be lawfully
engaged after the Termination Date.
6.2
The Employee will (if he has not already) be given a reasonable opportunity to
comment on the contents of an external announcement concerning the departure of
the Employee from the Group.

6.3
On receipt of a written request from a potential employer of the Employee, the
UK Company shall provide a reference in the form set out in Schedule 4 to this
Agreement, subject to any material factors coming to light that would cause the
UK Company in its reasonable opinion to conclude that the reference in Schedule
4 would be untrue, misleading or would omit material facts.

7
SUBJECT TO CONTRACT AND WITHOUT PREJUDICE

Notwithstanding that this Agreement is marked “without prejudice and subject to
contract”, it will, when dated and signed by both parties and accompanied by the
duly executed Adviser’s Certificate become an open and binding agreement.
8
ENTIRE AGREEMENT AND PREVIOUS CONTRACTS

8.1
Each party on behalf of itself and (in the case of the UK Company, as agent for
any Group Companies) acknowledges and agrees with the other party that:

(c)
this Agreement together with any documents referred to in it constitutes the
entire agreement and understanding between the Employee and the UK Company and
any Group Company and supersedes any previous agreement between them relating to
the termination of the Employee’s employment by the UK Company (and such
previous agreements (if any) shall be deemed to have been terminated by mutual
consent with effect on the date of this Agreement);

(d)
in entering into this Agreement neither the Employee nor the UK Company nor any
Group Company has relied on any Pre-Contractual Statement; and

(e)
the only remedy available to either party for breach of this Agreement shall be
for breach of contract under the terms of this Agreement and neither party shall
have any right of action against the other party in respect of any
Pre-Contractual Statement.

8.2
Nothing in this Agreement shall, however, operate to limit or exclude any
liability for fraud.

9
VARIATION

No variation of this Agreement or of any of the documents referred to in it
shall be valid unless it is in writing and signed by or on behalf of each of the
parties.

8

--------------------------------------------------------------------------------




10
COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.
11
THIRD PARTY RIGHTS

No person or company (other than any Group Company and any of its or their
directors, officers and/or employees) shall have any rights under the Contracts
(Rights of Third Parties) Act 1999. The terms of this Agreement may be varied,
amended or modified or this Agreement may be suspended, cancelled or terminated
by agreement in writing between the parties or this Agreement may be rescinded
(in each case), without the consent of any third party.
12
GOVERNING LAW AND JURISDICTION

12.1
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

12.2
Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this Agreement or its subject matter or formation (including
non-contractual disputes or claims).


9

--------------------------------------------------------------------------------






SCHEDULE 1
CLAIMS
Part A
1
Any claim for wrongful dismissal or any other claim for breach of contract;

2
any claim for a statutory redundancy payment pursuant to sections 135 and/or 163
of the Employment Rights Act 1996;

3
any claim for unfair dismissal under Part X of the Employment Rights Act 1996;

4
any claim arising out of a contravention or an alleged contravention of Part II
of the Employment Rights Act 1996 (protection of wages including any claim for
unlawful deduction from wages pursuant to sections 13 and/or 23 Employment
Rights Act 1996);

5
any claim in relation to the right for written statement of reasons for
dismissal pursuant to sections 92 and/or 93 of the Employment Rights Act 1996;

Part B
6
any claim pursuant to section 2 of the Equal Pay Act 1970 and/or sections 120
and 127 of the Equality Act 2010;

7
any claim in relation to the right to employment particulars and/or an itemised
pay statement pursuant to sections 1, 8 and/or 11 of the Employment Rights Act
1996;

8
any claim in relation to protection from suffering detriment in employment
pursuant to Part V of the Employment Rights Act 1996 or under section 55 of the
Pensions Act 2008;

9
any claim in relation to exercising the right to time off work pursuant to
Part VI and Part VIA of the Employment Rights Act 1996;

10
any claim in relation to suspension from work pursuant to Part VII of the
Employment Rights Act 1996;

11
any claim in relation to parental leave rights pursuant to the Employment Rights
Act 1996;

12
any claim in relation to the right to request contract variation for flexible
working pursuant to sections 80 and/or 80H of the Employment Rights Act 1996;

13
any claim arising out of a contravention or alleged contravention of the Trade
Union and Labour Relations (Consolidation) Act 1992 as specified in
section 18(1)(b) of the Employment Tribunals Act 1996 (excluding a claim for
non-compliance of section 188);

14
any claim relating to direct or indirect discrimination, harassment or
victimisation related to sex, marital or civil partnership status, pregnancy or
maternity or gender reassignment under section 120 of the Equality Act 2010
and/or any claim pursuant to section 63 of the Sex Discrimination Act 1975
(discrimination, harassment and victimisation on the grounds of sex, marital
status, gender re-assignment or civil partnership status);

15
any claim relating to direct or indirect discrimination, harassment or
victimisation related to race under section 120 of the Equality Act 2010 and/or
any claim pursuant to section 54 of the Race Relations Act 1976 (discrimination,
harassment and victimisation on the grounds of colour, race, nationality or
ethnic or national origin);

16
any claim for direct or indirect discrimination, harassment or victimisation
related to disability, discrimination arising from disability, or failure to
make adjustments under section 120 of the Equality Act 2010 and/or direct


10

--------------------------------------------------------------------------------




discrimination, harassment or victimisation related to disability,
disability-related discrimination or failure to make adjustments under section
17A of the Disability Discrimination Act 1995;
17
any claim under the articles in Schedule 1 of the Human Rights Act 1998;

18
any claim pursuant to Regulation 30 Working Time Regulations 1998 (working time
or holiday pay);

19
any claim under the National Minimum Wage Act 1998;

20
any claim under section 11 of the Employment Relations Act 1999;

21
any claim under or related to the Maternity and Parental Leave, etc. Regulations
1999;

22
any claim pursuant to Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000 (discrimination on the grounds of part time status);

23
any claim relating to direct or indirect discrimination, harassment or
victimisation related to sexual orientation, under section 120 of the Equality
Act 2010 and/or any claim pursuant to Regulation 28 of the Employment Equality
(Sexual Orientation) Regulations 2003 (discrimination, harassment on grounds of
sexual orientation);

24
any claim relating to direct or indirect discrimination, harassment or
victimisation related to religion or belief, under section 120 of the Equality
Act 2010 and/or any claim pursuant to Regulation 28 of the Employment Equality
(Religion or Belief) Regulations 2003 (discrimination and harassment on grounds
of religion or belief);

25
any claim pursuant to Regulation 29 or Regulation 33 of the Information and
Consultation of Employees Regulations 2004;

26
any claim under section 47B of the Employment Rights Act 1996;

27
any claim relating to direct or indirect discrimination, harassment or
victimisation related to age, under section 120 of the Equality Act 2010 and/or
any claim pursuant to Regulation 36 or paragraphs 11 and 12 of Schedule 6 of the
Employment Equality (Age) Regulations 2006;

28
any claim in relation to failure to elect appropriate representatives or inform
or consult or any entitlement to compensation under the Transfer of Undertaking
(Protection of Employment) Regulations 2006;

29
any claim under any provision of directly applicable European law or arising as
a consequence of the United Kingdom’s membership of the European Union;

30
any claim in respect of harassment under the Protection from Harassment Act
1997;

31
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of direct discrimination as described at section 13 of the Equality Act 2010
because of a protected characteristic listed at section 4 of the Equality Act
2010;

32
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of combined discrimination as described at section 14 of the Equality Act 2010;

33
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of indirect discrimination as described at section 19 of the Equality Act 2010;

34
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of harassment as described at section 26 of the Equality Act 2010;

35
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of victimisation as described at section 27 of the Equality Act 2010;


11

--------------------------------------------------------------------------------




36
any claim pursuant to section 120 of the Equality Act 2010 arising from any act
of discrimination as described at sections 16, 17 and 18 of the Equality Act
2010;

37
any claim in respect of the right to equal treatment, access to collective
facilities and amenities, access to employment vacancies and the right not to be
subjected to detriment under regulations 5, 12, 13 and 17(2) of the Agency
Workings Regulations 2010;

38
any claim under regulations 45 and 51 of the Companies (Cross-Border Mergers)
Regulations 2007;

39
any claim under paragraphs 4 and 8 of the Schedule to the Occupational and
Personal Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006;

40
any claim relating to refusal of employment, refusal of employment agency
services and detriment under regulations 5, 6 and 9 of the Employment Relations
Act 1999 (Blacklists) Regulations 2010;

41
any claim for personal injury or illness, including psychiatric illness and
occupational stress, of which the Employee is not aware and could not reasonably
be expected to be aware as at the date of this Agreement;

42
any claim for failure to comply with obligations under the Data Protection Act
1998; and

43
any and all claims arising out of or relating to your employment by the UK
Company and any Group Company or the termination of such employment, including
but not limited to claims for wrongful discharge, breach of contract, fraud,
misrepresentation, tort, defamation, wages, benefits, discrimination, harassment
and/or retaliation, and any and all claims under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the Fair
Labor Standards Act of 1938, as amended, the Americans with Disabilities Act of
1990, the Rehabilitation Act of 1973, the Family and Medical Leave Act of 1992,
the Employee Retirement Income Security Act of 1974, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers Benefit Protection Act of
1990, the National Labor Relations Act and the Equal Pay Act, and any other
United States federal, state or local law relating to employment, discrimination
in employment, termination of employment, wages, benefits or otherwise.


12

--------------------------------------------------------------------------------






SCHEDULE 2
ADVISER’S CERTIFICATE
[ON HEADED NOTEPAPER OF ADVISER]


Strictly Private & Confidential – Addressee Only    ……….. September 2015
For the attention of: Roland Hernandez
Chairman of the Board of Directors
Belmond Ltd.
℅ Weil, Gotshal & Manges
110 Fetter Lane
London EC4A 1AY


Dear Sirs
I am writing in connection with the separation agreement between my client, John
Marcy Scott III (the “Employee”) and Belmond Ltd. (the “Parent Company”) and
Belmond (UK) Limited (the “UK Company”) of 20 September 2015 (the “Agreement”)
to confirm that:
1
I, Helen Farr of Fox Williams LLP, am a Solicitor of the Senior Courts of
England and Wales who holds a current practising certificate issued by the
Solicitors Regulation Authority.

2
I have given the Employee legal advice on the terms and effect of the Agreement,
other than clause 5.2 and paragraph 43 of Schedule 1 of the Agreement, in
accordance with the Laws of England and Wales and, in particular, its effect
upon his ability to pursue his rights under the laws of England and Wales before
an employment tribunal.

3
I gave the advice to the Employee as a relevant independent adviser within the
meaning of the acts and regulations referred to in clause 5.4 of the Agreement.

4
There is now in force (and was in force at the time I gave the advice referred
to above), a policy of insurance or an indemnity provided for members of a
profession or professional body covering the risk of claim by in respect of loss
arising in consequence of the advice I have given the Employee.

5
Neither myself nor Fox Williams LLP acted for the UK Company or the Parent
Company in relation to the termination of the Employee’s employment with the UK
Company or the Agreement.

Yours faithfully


Helen Farr
Fox Williams LLP



13

--------------------------------------------------------------------------------






SCHEDULE 3
RESIGNATION LETTER


To:    The directors of the following companies registered in England and Wales:
Belmond (UK) Limited
and the following company registered in Bermuda:
Belmond Ltd.
20 September 2015


Dear Sirs
I hereby resign as a director of each of the companies referred to above (and
any other Group Company) with effect from 20 September 2015.
“Group Company” means the UK Company, the Parent Company any company of which
the UK Company or the Parent Company is a Subsidiary (its holding company) and
any Subsidiaries of the UK Company or the Parent Company or of any such holding
company (“Subsidiary” meaning in relation to a company (a holding company) a
subsidiary as defined in section 1159 of the Companies Act 2006 and a company
shall be treated, for the purposes only of the membership requirement contained
in subsections 1159(1)(b) and (c), as a member of another company even if its
shares in that other company are registered in the name of (a) another person
(or its nominee), whether by way of security or in connection with the taking of
security, or (b) its nominee and any other company which is a subsidiary (as so
defined) of a company which itself is a subsidiary of such a holding company).
Yours faithfully


/s/ John Marcy Scott III
John Marcy Scott III



14

--------------------------------------------------------------------------------






SCHEDULE 4
REFERENCE


John Scott was President and Chief Executive Officer and a director of Belmond
Ltd. from November 8, 2012 until September 20, 2015. During his nearly three
years as CEO, John led Belmond through a period of significant progress,
including rationalizing our portfolio, reducing costs, and developing our growth
strategy. Under John, Belmond led a comprehensive rebranding effort, reinvested
in core properties, strengthened its portfolio and enhanced its financial
position, establishing a solid platform for the Company.



15

--------------------------------------------------------------------------------






IN WITNESS whereof this Agreement has been executed and delivered as a deed on
the date first above written.




SIGNED and DELIVERED    )
as a DEED by Richard M. Levine    )    /s/ Richard M. Levine
for and on behalf of    )    Executive Vice President, Chief Legal Officer
BELMOND LTD.    )
in the presence of:
Name of witness:    /s/
Signature of witness:    
Address of witness:    
                                                           
                                                           
Occupation of witness:    


SIGNED and DELIVERED    )
as a DEED by Martin O’Grady    )    /s/ Martin O'Grady
for and on behalf of    )    Director
BELMOND (UK) LIMITED     )
in the presence of:
Name of witness:    /s/
Signature of witness:    
Address of witness:    
                                                             
                                                             
Occupation of witness:    



16

--------------------------------------------------------------------------------




SIGNED and DELIVERED    )
as a DEED by    )
JOHN MARCY SCOTT III    )    /s/ John Marcy Scott III
in the presence of:
Name of witness:    /s/
Signature of witness:    
Address of witness:    
                                                              
                                                              
Occupation of witness:    



17